Reasons for Allowance
Claims 1-3, 5-10 and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Stelzig et al. (US 2014/0039087) discloses dental glass ionomer cement compositions comprising water soluble compounds of formula (1) [abstract; 0068, 0072, 0075-0076], wherein Stelzig et al. (US ‘087) discloses A can be divalent or tetravalent [0009-0024, 0039-0040].  Stelzig et al. (US ‘087) discloses Example 7 [Ex. 7; 0120-0124] contains a liquid composition and a surface coated aluminosilicate glass, mixed at a ratio of 1.0 parts liquid to 3.0 parts glass.  The liquid contains 25 wt% of a copolymer of acrylic acid and itaconic acid, 25.1 wt% 2-hydroxyethyl methacrylate (HEMA), 4.7 wt% UDMA, 5 wt% tartaric acid, 5 wt% macromonomer 1 [Ex. 4; 0103-0108], 34.58 wt% water, 0.29 wt% camphorquinone and 0.33 wt% dimethylamino benzonitrile [Ex. 7; 0120-0124].  While Stelzig et al. (US ‘087) discloses the composition can contain reactive diluents such as pentaerythritol trimethacrylate [0088], Stelzig et al. (US ‘087) does not disclose a two-paste dental glass ionomer cement containing a tetramethacrylamide macromonomer, and 2-hydroxyethyl methacrylate and pentaerythritol trimethacrylate in a 1:2 to 4:1 by weight ratio with sufficient specificity.  Such a reconstruction of the claims would be based on improper hindsight reasoning.
Renn et al. (US 2017/0296442) discloses dental glass ionomer cement compositions [abstract], wherein Renn et al. (US ‘442) discloses crosslinkers (D) such as BADEP (1,3-bis(acrylamide)-N,N’-diethylpropane) and tetra-functional (meth)acrylamides [0241-0242; 0391].  Renn et al. (US ‘442) discloses Example 1 [Ex. 1; 0422-0424; Table 1, Ex. 1] contains a liquid composition and a reactive glass powder, mixed at a ratio of 2.8/1.  The liquid contains 25 wt% PAA-IAA (poly(acrylic acid-co-itaconic acid anhydride), AA (acrylic acid), HEAA (2-hydroxyethylacrylamide), 15 wt% tetra-functional methacrylamide (note: tetra-functional methacrylamide exchanged for BADEP as the crosslinker (D) [see MPEP 2131.02]), 33.855 wt% water, and 1.45 wt% camphorquinone, dimethylamino benzonitrile and tert-butylhydroquinone [Ex. 1; 0422-0424; Table 1, Ex. 1].  While Renn et al. (US ‘442) discloses the composition can contain 2-hydroxyethyl methacrylate (HEMA) and pentaerythritol trimethacrylate as reactive diluents [0313], Renn et al. (US ‘442) does not disclose a two-paste dental glass ionomer cement containing 2-hydroxyethyl methacrylate and pentaerythritol trimethacrylate in a 1:2 to 4:1 by weight ratio with sufficient specificity.  Such a reconstruction of the claims would be based on improper hindsight reasoning.
The terminal disclaimer filed on 7/11/22 overcomes the nonstatutory double patenting rejection over Application No. 16/829,236.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 7/11/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 16/829,236 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767